Citation Nr: 1526415	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  09-46 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating higher than 30 percent for status post left knee replacement for the period beginning October 1, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2014 decision, the Board (in pertinent part) denied entitlement to a rating higher than 30 percent for status post left knee replacement from October 1, 2013.  The Veteran appealed that part of the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court issued an order that granted a Joint Motion for Partial Remand to the Board (JMR) filed by counsel for both parties, vacated the Board's September 2014 decision with respect to the denial of the increased rating claim, and remanded that matter to the Board for additional action.

The Board has reviewed the Veteran's claims folder as well as the electronic record maintained in the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As reported above, the Court vacated the Board's September 2014 denial of the Veteran's claim for a rating higher than 30 percent for status post left knee replacement for the period beginning October 1, 2013.  In the JMR endorsed by the Court, the parties agreed that the Board erred when it failed to provide an adequate statement of reasons and bases to address if a separate rating was warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The parties also observed that the Board did not specifically address the adequacy of the February 2014 VA examination in light of 38 C.F.R. § 4.59 (2014) and Burton v. Shinseki, 25 Vet. App. 1 (2011).  Because of these perceived errors, the Court concluded that it needed to vacate the Board's action with respect to the issue and return the claim to the Board for further appellate action. 

In this regard, Diagnostic Code 5257 addresses other knee impairment, including recurrent subluxation or lateral instability, and provides a 10 percent rating for "slight" symptoms, a 20 percent rating for "moderate" symptoms, and a 30 percent rating for "severe" symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  

In addition, joints that are actually painful, unstable, or malaligned, due to healed injury, may be entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59 (2014).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm and crepitation.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The JMR noted that while the Veteran had undergone a VA examination in February 2014, the examination report did not distinguish between active and passive, or weight-bearing and nonweight-bearing, range of motion testing.  Moreover, in a May 2015 Informal Hearing Presentation, the Veteran's representative argued that "[p]resumably a proper examination with weight-bearing testing would demonstrate greater limitation of motion and function under ordinary conditions than an examination on a table."  On remand, another knee examination should be arranged to address these deficiencies.  The examination should be arranged after up to date treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2014 to the present.
 
2.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his service-connected left knee disability.  The claims file, copy of this REMAND, and all records in VBMS should be made available to the examiner.  

The examiner should conduct full range of motion studies on the service-connected left knee, including active and passive range of motion testing, and weight-bearing and nonweight-bearing, range of motion testing.  

The examiner should also indicate whether there is recurrent subluxation or lateral instability of the left knee (both currently and for any distinct period of time since October 1, 2013), and if so, the examiner should estimate the severity of any recurrent subluxation or lateral instability.  In so doing the examiner should attempt to explain why stability could not be tested at the February 2014 VA examination.  If stability testing cannot be conducted, it should be explained why.

3.  Thereafter, readjudicate the claim of entitlement to a rating higher than 30 percent for status post left knee replacement for the period beginning October 1, 2013.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




